MEMORANDUM**
Melvin Marin appeals from his 24-month sentence for making a false statement and fraudulently attempting to obtain citizenship, in violation of 18 U.S.C. §§ 1001 and 1425(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Marin argues that the district court erred in calculating his criminal history, by mistakenly counting a misdemeanor battery offense as a felony drug possession offense. Because he did not raise this issue in the district court, we review for plain error. Jones v. United States, 527 U.S. 373, 388, 119 S.Ct. 2090, 144 L.Ed.2d 370 (1999). The district court did not commit error. Paragraph 33 of the presentence report describes Marin’s conviction for felony drug possession after his initial guilty plea to misdemeanor battery was voided.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.